DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2018/0299773 (hereinafter referred to as Maruyama).
Maruyama, in the abstract, and in [0014]-[[0018], discloses a radiation-sensitive resin (resist) composition that includes a resin that has an acid-dissociable group, a radiation sensitive acid 

    PNG
    media_image1.png
    134
    317
    media_image1.png
    Greyscale
wherein Z1+ is a cation, and is the same acid generator component recited as (b1-1).  Maruyama, in [0058]-[0075], discloses structural units (3-2 – 3-4) and is the same claimed constitutional component (f-2), see below,

    PNG
    media_image2.png
    188
    165
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    203
    166
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    217
    153
    media_image4.png
    Greyscale
.
Maruyama, in [0125]-[0131], discloses that the radiation sensitive resin includes a structure unit that contains fluorine wherein the fluorine-containing resin includes the structure, see below,

    PNG
    media_image5.png
    144
    175
    media_image5.png
    Greyscale
wherein G can be a -COO-, and R14 can be a fluorinated chain hydrocarbon group (carbon group of 3 – 20 carbon) and is the same claimed f1 constitutional unit recited in claim 2 (claims 1-2).  Maruyama, in [0306]-[0319], discloses that a resist film is formed on a substrate (support) using the radiation-sensitive resin composition, and that the resist film is 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 12, 2022.